 


Exhibit 10.2
 
CHANGE IN CONTROL AGREEMENT
 
THIS CHANGE IN CONTROL AGREEMENT (the “Agreement”), is made as of the 1st day of
April, 2016 between AngioDynamics, Inc., a Delaware corporation (the “Company”),
and James C. Clemmer, an individual residing at 1310 Seaspray Lane, Sanibel,
Florida 33957 (“Executive”).
WHEREAS, the Company considers it essential to the best interests of its
shareholders to foster the continued employment of key management personnel; and
WHEREAS, the Board recognizes that, as is the case with many publicly held
corporations, the possibility of a Change in Control exists and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its shareholders; and
WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company's management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change in Control;
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:
1. Defined Terms. The definitions of capitalized terms used in this Agreement
are provided in the last Section hereof.
2. Term of Agreement. The Term of this Agreement shall commence on the date
hereof and shall continue in effect through December 31, 2016; provided,
however, that effective January 1, 2017 and each January 1 thereafter, the Term
that is then in effect shall automatically be extended for one additional year
unless the Company has given sixty (60) days written notice before the January 1
in question that the Term that is in effect at the time such notice is given
will not be extended; and further provided, however, that if a Change in Control
occurs during the Term, the Term shall expire no earlier than twelve (12)
calendar months after the calendar month in which such Change in Control occurs.
Notwithstanding the foregoing, this Agreement shall terminate if the Executive
ceases to be an employee of the Company and its subsidiaries for any reason
prior to a Change in Control. However, anything in this Agreement (including the
preceding sentence) to the contrary notwithstanding, if a Change in Control
occurs and if, within three months prior to the date on which such Change in
Control occurs, the Executive's employment with the Company is terminated by the
Company without Cause or an event occurs that would, if it took place after the
Change in Control, constitute Good Reason for termination of employment by the
Executive, and if it is reasonably demonstrated by the Executive that such
termination of employment by the Company or event constituting Good Reason for
termination of employment by the Executive (a) was undertaken at the request of
a third party who has taken steps reasonably calculated to effect the Change in
Control, or (b) otherwise arose in connection with or in anticipation of the
Change in Control, then for purposes of this Agreement such termination of
employment by the Company without Cause or event constituting Good Reason shall
be deemed to occur during the 12 month period following the Change in Control
and, if the

--------------------------------------------------------------------------------

Executive terminates his employment for such Good Reason before the Change in
Control, such termination of employment by the Executive shall likewise be
deemed to occur during the 12 month period following the Change in Control.
3. Company's Covenants Summarized. In order to induce the Executive to remain in
the employ of the Company and in consideration of the Executive's covenants set
forth in Section 4 hereof, the Company agrees, under the conditions described
herein, to pay the Executive the Severance Payments and the other payments and
benefits described herein. Except as provided in Section 2, Section 6.3, Section
9.1 or Section 14.2 hereof, no amounts shall be payable under this Agreement
unless the Executive's employment with the Company terminates following a Change
in Control and during the Term. This Agreement shall not be construed as
creating an express or implied contract of employment enforceable against the
Company nor, except as provided in Section 4 below, enforceable against the
Executive, and, except as otherwise agreed in writing between the Executive and
the Company, the Executive shall not have any right to be retained in the employ
of the Company.
4. The Executive's Covenants. The Executive agrees to remain in the employ of
the Company, subject to the terms and conditions of this Agreement, if a
Potential Change in Control occurs during the Term and the Executive is then in
the employ of the Company, until the earliest of (a) the date which is six (6)
months from the date of such Potential Change in Control, (b) the date of a
Change in Control, (c) the date of termination by the Executive of the
Executive's employment for Good Reason or by reason of death, Disability or
Retirement, or (d) the termination by the Company of the Executive's employment
for any reason; provided that Executive’s agreement to remain in the employ of
the Company shall be subject to the condition that no adverse change occurs
after the Potential Change in Control in his title, duties, responsibilities,
authority, reporting relationships, compensation, benefits or indemnification
rights.
5. Certain Compensation Other Than Severance Payments.
   
5.1               If the Executive's employment shall be terminated for any
reason following a Change in Control and during the Term, the Company shall pay
the Executive his full salary through the date of termination at the rate in
effect immediately prior to the date of termination or, if higher, the rate in
effect immediately prior to the first occurrence of an event or circumstance
constituting Good Reason, together with all compensation and benefits payable to
the Executive through the date of termination under the terms of the Company's
compensation and benefit plans, programs and arrangements as in effect
immediately prior to the date of termination or, if more favorable to the
Executive, as in effect immediately prior to the first occurrence of an event or
circumstance constituting Good Reason.
 
5.2                Subject to Section 6.1 hereof, if the Executive's employment
shall be terminated for any reason following a Change in Control and during the
Term, the Company shall pay to the Executive the Executive's normal
post-termination compensation and benefits as such payments become due. Any such
post-termination compensation and benefits shall be determined under, and paid
in accordance with, the Company's retirement, insurance and other compensation
and benefit plans, programs and arrangements as in effect immediately
 

 
 

--------------------------------------------------------------------------------

 
prior to the date of termination or, if more favorable to the Executive, as in
effect immediately prior to the occurrence of the first event or circumstance
constituting Good Reason.

6. Severance Payments.
6.1              Subject to Section 6.2 and Section 6.3 hereof, if the
Executive's employment is terminated following a Change in Control and during
the Term either by the Company or by the Executive, other than (a) by the
Company for Cause, (b) by reason of death or Disability, or (c) by the 
Executive without Good Reason, (any such employment termination being hereafter
sometimes referred to as a “Compensable Termination”), then the Company shall
pay the Executive the amounts, and provide the Executive the benefits, described
in this Section 6.1 (“Severance Payments“), in addition to any payments and
benefits to which the Executive is entitled under Sections 5 and 6.3 hereof.
Notwithstanding the foregoing, the Executive shall not be eligible to receive
any payment or benefit provided for in this Section 6.1 unless the Executive
shall have executed a release substantially in the form of Exhibit A hereto
effective as of the date of the Compensable Termination or a date subsequent
thereto and shall not have revoked said release.  The Severance Payments are in
lieu of any severance benefits that would otherwise be payable or provided
pursuant to any severance plan or practice of the Company.
i.               The Company shall pay the Executive, at the time provided in
Section 6.2 below, his annual bonus for the fiscal year of the Company preceding
the fiscal year of the Company in which the Compensable Termination occurs, if
unpaid at the time of the Compensable Termination, the amount of such bonus to
be determined by the Compensation Committee of the Board on a basis no less
favorable to the Executive than its bonus determinations with respect to the
Executive prior to the Change in Control, unless the Committee made no bonus
determinations with respect to the Executive before the Change in Control, in
which case on a basis no less favorable to the Executive than its bonus
determinations with respect to other executives of comparable rank before the
Change in Control.
ii.              The Company shall pay the Executive, at the time provided in
Section 6.2 below, a prorated annual bonus for the fiscal year of the Company in
which the Compensable Termination occurs, such prorated bonus to be determined
by multiplying the “Applicable Average Bonus” as defined below in this
subsection  (ii) by a fraction the numerator of which shall be the number of
days elapsed in such fiscal year through (and including) the date on which the
Compensable Termination occurs and the denominator of which shall be the number
365.  For purposes of this Agreement, the “Applicable Average Bonus” means the
higher of (A) the average of all annual bonuses (including any deferred bonuses)
awarded to the Executive during the 36 months immediately preceding the
Compensable Termination or, if the Executive was employed by the Company for
less than 36 months before the Compensable Termination, during the period of his
employment by the Company prior to the Compensable Termination (annualizing any
bonus awarded for less than a full year of employment), or (B) the average of
all annual bonuses (including any deferred bonuses) awarded to the Executive
during the three fiscal years of the Company that precede the fiscal year in
which the Compensable Termination occurs or during the portion of such three
fiscal years in which he was employed by the Company (annualizing any bonus
awarded for less than a full year of employment), or (C) the average of all
annual bonuses (including any deferred bonuses) awarded to the Executive during

--------------------------------------------------------------------------------

the 36 months preceding the date on which the Change in Control occurred or
during the portion of such 36 month period in which he was employed by the
Company (annualizing any bonus awarded for less than a full year of employment).
iii.             The Company shall pay the Executive, at the time provided in
Section 6.2 below, a lump sum cash payment equal to two and one half (2.5) times
the Executive's annual base salary at the rate in effect immediately prior to
the Compensable Termination or, if higher, in effect immediately prior to the
first occurrence of an event or circumstance constituting Good Reason (“Base
Salary”).
iv.              The Company will pay the Executive for all earned but unused
vacation leave at the time of the Compensable Termination.
6.2          All payments to be made pursuant to subsections (i) through (iv) of
Section 6.1 above shall be made within thirty (30) calendar days after the date
on which a Separation from Service occurs coincident with or following, or
within 30 days before, the date on which the Compensable Termination occurs (the
“Separation from Service Date”) unless on  the Separation from Service Date the
Executive is a Specified Employee, in which case such payments shall be made six
months and one day after the Separation from Service Date (or, if earlier, the
date of the Executive’s death).  For purposes of the preceding sentence, a
Specified Employee means a “specified employee”  who is subject to the special
rule set forth in subsection (a)(2)(B)(i) of section 409A of the Code and the
regulations thereunder (including, without limitation, Proposed Treasury
Regulation section 1.409A-1(i)) with respect to such payments.
6.3          In the event that the severance and other benefits provided for in
this Agreement or otherwise payable to Executive (i) constitute “parachute
payments” within the meaning of Section 280G of the Code, and (ii) would be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then Executive’s benefits under this Agreement shall be either
i.                delivered in full, or
ii.               delivered as to such lesser extent which would result in no
portion of such benefits being subject to the Excise Tax, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
income taxes and the Excise Tax, results in the receipt by Executive on an
after-tax basis, of the greatest amount of benefits, notwithstanding that all or
some portion of such benefits may be taxable under Section 4999 of the Code.  If
a reduction in severance and other benefits constituting “parachute payments” is
necessary so that benefits are delivered to a lesser extent, reduction will
occur in the following order: reduction of cash payments, cancellation of equity
awards granted within the twelve (12) month period prior to a “change in
control” (as determined under Code Section 280G) that are deemed to have been
granted contingent upon the change in control (as determined under Code Section
280G), cancellation of accelerated vesting of equity awards, reduction of
employee benefits.
Unless the Company and Executive otherwise agree in writing, any determination
required under this Section shall be made in writing by the Company’s
independent certified public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon Executive and

--------------------------------------------------------------------------------

the Company for all purposes.  For purposes of making the calculations required
by this Section, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Section 280G and 4999 of the
Code.  The Company and Executive shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section.  The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section.
7. Payments During Dispute. Any payments to which the Executive may be entitled
under this Agreement, including, without limitation, under sections 5 and 6
hereof, shall be made forthwith on the applicable date(s) for payment specified
in this Agreement.  If for any reason the amount of any payment due to the
Executive cannot be finally determined on that date, such amount shall be
estimated on a good faith basis by the Company and the estimated amount shall be
paid no later than 10 days after such date.  As soon as practicable thereafter,
the final determination of the amount due shall be made and any adjustment
requiring a payment to or from the Executive shall be made as promptly as
practicable.
8. No Mitigation. The Company agrees that, if the Executive's employment with
the Company terminates during the Term, the Executive is not required to seek
other employment or to attempt in any way to reduce any amounts payable to the
Executive by the Company pursuant to Section 6 hereof or any other provision of
this Agreement. Further, the amount of any payment or benefit provided for in
this Agreement shall not be reduced (a) by any compensation earned by the
Executive as the result of employment by another employer, (b) by retirement
benefits, (c) by offset against any amount claimed to be owed by the Executive
to the Company, or (d) otherwise.
9. Successors; Binding Agreement.
9.1             In addition to any obligations imposed by law upon any successor
to the Company, the Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform the Company’s obligations under this Agreement in
the same manner and to the same extent that the Company would be required to
perform if no such succession had taken place. Failure of the Company to obtain
such assumption and agreement prior to the effectiveness of any such succession
during the Term shall be a breach of this Agreement and shall entitle the
Executive to compensation from the Company in the same amount and on the same
terms as the Executive would be entitled to hereunder if the Executive were to
terminate the Executive's employment for Good Reason after a Change in Control
and during the Term, except that, for purposes of implementing the foregoing,
the date on which the Executive’s employment terminates (for any reason other
than Cause) within 30 days before, or at any time during the Term and on or
after, the date on which any such succession becomes effective during the Term
shall be deemed the date of the Compensable Termination.

--------------------------------------------------------------------------------

9.2             This Agreement shall inure to the benefit of and be enforceable
by the Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive's
estate.
10.             Notices. For the purpose of this Agreement, notices and all
other communications provided for in the Agreement shall be in writing and shall
be deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed, if to the
Executive, to his most recent address shown on the books and records of the
Company at the time notice is given and, if to the Company, to the address set
forth below, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon actual receipt:
To the Company:
AngioDynamics, Inc.
14 Plaza Drive
Latham, NY 12110
Attention: Chief Executive Officer
With a copy to:
James L. Hauser
Gunderson Dettmer
1 Marina Park Drive, Suite 900
Boston, MA 02210
Facsimile: (617) 648-9199
jhaus@gunder.com


11. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer as may be specifically designated
by the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or of any lack of compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. This Agreement constitutes the entire agreement of the
parties concerning the specific subject matter addressed by this Agreement and
supersedes all prior agreements addressing the terms and conditions contained
herein.  Nothing in this Agreement is intended to amend or otherwise alter the
change in control provisions or any other provisions of any (a) stock option or
other compensation or incentive award that may heretofore have been or may
hereafter be granted to the Executive, or (b) employee benefit or fringe benefit
plan in

--------------------------------------------------------------------------------

which the Executive may heretofore have been or may hereafter be a participant.
The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of New York. All references to
sections of the Code or the Exchange Act shall be deemed also to refer to any
successor provisions to such sections and to IRS or SEC regulations and official
guidance published thereunder. Any payments provided for hereunder shall be
subject to any applicable withholding required under federal, state or local law
and any additional withholding to which the Executive has agreed. The
obligations of the Company and the Executive under this Agreement which by their
nature may require either partial or total performance after the expiration of
the Term (including, without limitation, those under Sections 6 and 7 hereof)
shall survive such expiration.
12. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
13. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
14. Settlement of Disputes; Arbitration.
14.1             All claims by the Executive for benefits under this Agreement
shall be directed to and determined by the Board and shall be in writing. Any
denial by the Board of a claim for benefits under this Agreement shall be
delivered to the Executive in writing and shall set forth the specific reasons
for the denial and the specific provisions of this Agreement relied upon. The
Board shall afford a reasonable opportunity to the Executive for a review of the
decision denying a claim and shall further allow the Executive to appeal to the
Board a decision of the Board within sixty (60) days after notification by the
Board that the Executive's claim has been denied.
14.2             Any further dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
the Albany, New York metropolitan area in accordance with the employment dispute
resolution rules of the American Arbitration Association then in effect. The
arbitrator shall have the authority to require that the Company reimburse the
Executive for the payment of all or any portion of the legal fees and expenses
incurred by the Executive in connection with such dispute or controversy.
Judgment may be entered on the arbitrator's award in any court having
jurisdiction.
14.3             The Company agrees to use commercially reasonable efforts to
administer this Agreement, and operate any deferred compensation plans in which
the Executive participates from time to time that are aggregated with this
Agreement or with any payment or benefit provided by this Agreement for purposes
of Section 409A of the Code (e.g., account balance plans, nonaccount balance
plans, separation pay plans, and plans that are neither account balance nor
nonaccount balance plans), in good faith compliance with Code Section 409A to
the extent necessary to avoid inclusion of any amounts of benefits payable
hereunder in the Executive’s income pursuant to Section 409A(a)(1)(A) of the
Code.

--------------------------------------------------------------------------------

14.4             If there shall be any dispute between the Company and the
Executive (i) in the event of any termination of the Executive's employment by
the Company, whether such termination was for Cause, or (ii) in the event of any
termination of employment by the Executive, whether Good Reason existed, then,
unless and until there is a final, nonappealable judgment by a court of
competent jurisdiction declaring that such termination was for Cause or that the
determination by the Executive of the existence of Good Reason was not made in
good faith, the Company shall pay all amounts, and provide all benefits, to the
Executive and/or the Executive's family or other beneficiaries, as the case may
be, that the Company would be required to pay or provide pursuant to Section 6
as though such termination were by the Company without Cause, or by the
Executive with Good Reason; provided, however, that the Company shall not be
required to pay any disputed amount pursuant to this paragraph except upon
receipt of an undertaking by or on behalf of the Executive to repay all such
amounts to which the Executive is ultimately adjudged by such court not to be
entitled.
15. Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated below:
A.
“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act. 

 
B.
“Applicable Average Bonus” shall have the meaning set forth in subsection (ii)
of Section 6.1.

 
C.
“Base Salary” shall have the meaning set forth in subsection (iii) of Section
6.1.

 
D.
“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.

 
E.
“Board” shall mean the Board of Directors of the Company.

 
F.
“Cause” for termination by the Company of the Executive's employment shall mean:
(i) the willful and persistent failure by the Executive to substantially perform
the Executive's duties with the Company as such duties were in effect prior to
any change therein constituting Good Reason (other than any such failure
resulting from the Executive's incapacity due to physical or mental illness,
Disability [as such term is defined in the governing employment agreement] or
any such failure after the occurrence of an event constituting Good Reason for
resignation by the Executive) after a written demand for substantial performance
is delivered to the Executive by the Board, which demand specifically identifies
the manner in which the Board believes that the Executive has not substantially
performed the Executive's duties, provided that such failure will constitute
Cause only if it remains uncured for more than thirty (30) days following
receipt by the Executive of such written demand from the Board; (ii) the
engaging by the Executive in willful and persistent conduct which is
demonstrably and materially injurious to the Company or its subsidiaries,
monetarily or otherwise, provided that such conduct will constitute Cause only
if it remains uncured for more than

 

--------------------------------------------------------------------------------

 
 
thirty (30) days following receipt by the Executive of a written demand from the
Board to cease such conduct; (iii) the Executive’s refusal to follow a
reasonable and lawful instruction from the Board after written notice and
opportunity to comply ; or (iv) the Executive's conviction of: (a) a felony or
(b) a crime involving fraud, dishonesty or moral turpitude. For purposes of
clauses (i) and (ii) of this definition, no act, or failure to act, on the
Executive's part shall be deemed “willful” unless done, or omitted to be done,
by the Executive not in good faith and without reasonable belief that the
Executive's act, or failure to act, was in the best interest of the Company. 
The Company shall notify the Executive in a writing that specifically identifies
the provision of the Cause definition that applies, and must provide the
Executive a reasonable period (not less than 30 days) in which to respond and/or
cure such alleged grounds to the Board’s satisfaction; and provided further that
the Executive shall thereafter be granted the opportunity within a reasonable
period (not more than 30 days) to appear before the Board, with counsel, to
address any such claimed grounds, during which period the Company may not
implement such termination.  Any purported termination of employment by the
Company for Cause which does not satisfy the applicable requirements of this
Section 15(F) shall be conclusively deemed to be a termination of employment by
the Company without Cause for purposes of this Agreement.  To the extent that
this definition of “Cause ” is more beneficial to Executive than any definition
of “Cause” in any granting document relating to his stock options, restricted
stock units or performance shares, the Board shall take any such necessary steps
to ensure that this definition, and not any more restrictive definition
contained in any granting document, shall apply.

 
G.
A “Change in Control” shall mean that any of the following events has occurred:

i. any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its Affiliates)
representing more than 40% of the combined voting power of the Company's then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clause (A) of paragraph (iii)
below; or
ii. the following individuals cease for any reason to constitute a  majority of
the number of directors serving on the Board: individuals who, at the beginning
of any period of two consecutive years or less (not including any period prior
to the date of this Agreement), constitute the Board and any new director (other
than a director whose initial assumption of office is in connection with an
actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company's
shareholders was approved or recommended by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors at the beginning
of such period or whose appointment, election or nomination for election was
previously so approved or recommended; or
iii. there is consummated a merger or consolidation of the Company or any
Subsidiary with any other corporation, other than (A) a merger or consolidation
which would

--------------------------------------------------------------------------------

result in the voting securities of the Company outstanding immediately prior to
such merger or consolidation continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof), in combination with the ownership of any trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any Subsidiary, at least 60% of the combined voting power of the securities
of the Company or such surviving entity or any parent thereof outstanding
immediately after such merger or consolidation, or (B) a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Company (not including in the securities beneficially owned
by such Person any securities acquired directly from the Company or its
Affiliates) representing more than 40% of the combined voting power of the
Company's then outstanding securities; or
iv. there is consummated an agreement for the sale or disposition by the Company
of all or substantially all of the Company's assets, other than a sale or
disposition by the Company of all or substantially all of the Company's assets
to an entity, at least 60% of the combined voting power of the voting securities
of which are owned by shareholders of the Company in substantially the same
proportions as their ownership of the Company immediately prior to such sale.
H. “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
I.   “Company” shall mean AngioDynamics, Inc. and, except in determining under
Section 15(G) hereof whether or not any Change in Control of the Company has
occurred, shall include any successor to its business and/or assets which
assumes and agrees to perform this Agreement by operation of law, or otherwise.
J.  “Compensable Termination” shall have the meaning set forth in Section 6.1.
K. “Disability” shall be deemed the reason for the termination by the Company of
the Executive's employment, if, as a result of the Executive's incapacity due to
physical or mental illness, the Executive shall have been absent from the
full-time performance of the Executive's duties with the Company for a period of
six consecutive months or for six non-consecutive months within any period of 12
consecutive months.
L.  “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.
M. “Executive” shall mean the individual named in the first paragraph of this
Agreement.
N.  “Good Reason” for termination by the Executive of the Executive's employment
shall mean the occurrence (without the Executive's express written consent)
after any Change in Control, of any one of the following acts by the Company, or
failures by the Company to act, unless, in the case of any act or failure to act
described in paragraph (i), (iii), (iv) or (vii) below, such act or failure to
act is corrected within thirty (30) calendar days after the Company’s receipt
 

--------------------------------------------------------------------------------

 of written notice thereof given by the Executive within ninety (90) calendar
days of such act or failure to act:
i.                  the assignment to the Executive of any duties inconsistent
with the Executive's status or position in the Company immediately prior to the
Change in Control, or a substantial adverse alteration in the nature, status or
scope of the Executive's responsibilities or authority from his responsibilities
or authority immediately prior to the Change in Control, or a reduction in his
title;
ii.                a  material reduction by the Company in the Executive's
annual base salary as in effect on the date of this Agreement or as the same may
be increased from time to time;
iii.               a significant reduction in compensation, benefits or
reimbursements provided under any employment, compensation, employee benefit or
reimbursement plan or program in which the Executive is a participant which is
not replaced with substantially equivalent compensation, benefits or
reimbursements under another plan, program or arrangement at substantially the
same cost (if any) to the Executive;
iv.               the Company fails to pay or provide any amount or benefit that
the Company is obligated to pay or provide under this Agreement or any other
employment, compensation, benefit or reimbursement plan, agreement or
arrangement of the Company to which the Executive is a party or in which the
Executive participates;
v.                 the Company fails to pay the Executive a bonus, for each
fiscal year of Employer that terminates following a Change in Control and during
the Term, at least equal to 80% of the Applicable Average Bonus;
vi.               the relocation of the Executive's principal place of
employment to a location which increases the Executive's one-way commuting
distance by more than 40 miles, or the Company's requiring the Executive to
travel on business other than to an extent substantially consistent with the
Executive's business travel obligations prior to the Change in Control;
vii.               a significant adverse change occurs, whether of a
quantitative or qualitative nature, in the indemnification protection provided
to the Executive for acts and omissions arising out of his service on behalf of
the Company or any other entity at the request of the Company; or
viii.              a material breach by the Company of any material provision of
this Agreement.
The Executive's right to terminate the Executive's employment for Good Reason
shall not be affected by the Executive's incapacity due to physical or mental
illness. The Executive's continued employment shall not constitute consent to,
or a waiver of rights with respect to, any act or failure to act constituting
Good Reason hereunder.  To the extent that this definition of “Good Reason” is
more beneficial to Executive than any definition of “Good Reason” in any
granting document relating to his stock options, restricted stock units or
performance shares, the

--------------------------------------------------------------------------------

Board shall take any such necessary steps to ensure that this definition, and
not any more restrictive definition contained in any granting document, shall
apply.
O. “Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act,
as modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company.
P. “Potential Change in Control” shall be deemed to have occurred if the event
set forth in any one of the following paragraphs shall have occurred:
    i.               the Company enters into an agreement, the consummation of
which would result in the occurrence of a Change in Control;
    ii.              the Company or any Person publicly announces an intention
to take or to consider taking actions which, if consummated, would constitute a
Change in Control;
    iii.             any Person becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing 15% or more of either the
then outstanding shares of common stock of the Company or the combined voting
power of the Company's then outstanding securities (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company or its Affiliates); or
    iv.              the Board adopts a resolution to the effect that, for
purposes of this Agreement, a Potential Change in Control has occurred.
Q. “Retirement” shall be deemed the reason for the termination by the Executive
of the Executive's employment if such employment is terminated in accordance
with the Company's retirement policy, including early retirement, generally
applicable to its salaried employees.
R.  “Separation from Service” means termination of employment with the Company
and any affiliate, subsidiary, or related entity of Company. However, the
Executive shall not be deemed to have a Separation from Service if he continues
to provide services to the Company in a capacity other than as an employee and
if he is providing services at an annual rate that is fifty percent or more of
the services he rendered, on average, during the immediately preceding three
full calendar years of employment with the Company (or if employed by the
Company less than three years, such lesser period) and the annual remuneration
for his services is fifty percent or more of the annual remuneration earned
during the final three full calendar years of employment (of if less, such
lesser period); provided, however, that a Separation from Service will be deemed
to have occurred if his service with the Company is reduced to an annual rate
that is less than twenty percent of the services he rendered, on average, during
the immediately preceding three full calendar years of employment with the
Company (or if employed by the Company less than three years, such lesser
period) or the annual remuneration for his services is less than twenty percent
of the annual remuneration earned during the three full calendar years of
employment with the Company (or if less, such lesser period).
 

--------------------------------------------------------------------------------

S.  “Separation from Service Date” shall have the meaning set forth in Section
6.2 hereof.
T. “Severance Payments” shall have the meaning set forth in Section 6.1 hereof.
U. “Subsidiary” means a corporation or other form of business association of
which shares (or other ownership interests) having more than 50% of the voting
power are owned or controlled, directly or indirectly, by the Company.
V. “Term“ shall mean the period of time described in Section 2 hereof (including
any extension or continuation described therein).




[Remainder of page intentionally left blank. Signature page follows.]
 

--------------------------------------------------------------------------------

 
 


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.




ANGIODYNAMICS, INC.


By: /s/ Howard W. Donnelly                    
Name: Howard W. Donnelly                     
Title: Chairman of the Board of Directors


/s/ James C. Clemmer                                 
James C. Clemmer
 
 

--------------------------------------------------------------------------------



EXHIBIT A
ANGIODYNAMICS, INC.
RELEASE OF CLAIMS


This Release of Claims (“Agreement”) is made by and between AngioDynamics, Inc.
(the “Company”), and James C. Clemmer (“Executive”).
WHEREAS, Executive has agreed to enter into a release of claims in favor of the
Company upon certain events specified in the Severance Benefits Agreement by and
between Company and Executive, as amended (the “Severance Agreement”); and
WHEREAS, Executive and Company entered into an Employment Agreement, dated April
1, 2016 (the “Employment Agreement”) and a Change in Control Agreement, dated
April 1, 2016 (the “Change in Control Agreement”).
NOW THEREFORE, in consideration of the mutual promises made herein, the Parties
hereby agree as follows:
1. Termination. Executive’s employment from the Company terminated on [DATE].
2. Confidential Information. Executive shall continue to maintain the
confidentiality of all confidential and proprietary information of the Company
and shall continue to comply with the terms and conditions of the Proprietary
Information and Nondisclosure Agreement between Executive and the Company (the
“Confidentiality Agreement”), as well as Section 4 of the Severance Agreement.
Executive shall return all the Company property and confidential and proprietary
information in his possession to the Company on the Effective Date of this
Agreement.
3. Payment of Salary. Executive acknowledges and represents that the Company has
paid all salary, wages, bonuses, accrued vacation, commissions and any and all
other benefits due to Executive.
4. Release of Claims. Except as set forth in the last paragraph of this Section
4, Executive agrees that the foregoing consideration represents settlement in
full of all outstanding obligations owed to Executive by the Company. 
Executive, on behalf of himself, and his respective heirs, family members,
executors and assigns, hereby fully and forever releases the Company and its
past, present and future officers, agents, directors, employees, investors,
shareholders, administrators, affiliates, divisions, subsidiaries, parents,
predecessor and successor corporations, and assigns, from, and agrees not to sue
or otherwise institute or cause to be instituted any legal or administrative
proceedings concerning any claim, duty, obligation or cause of action relating
to any matters of any kind, whether presently known or unknown, suspected or
unsuspected, that he may possess arising from any omissions, acts or facts that
have occurred up until and including the Effective Date of this Agreement
including, without limitation,

--------------------------------------------------------------------------------

(a) any and all claims relating to or arising from Executive’s employment
relationship with the Company and the termination of that relationship;
(b) any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;
(c) any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; breach of contract, both express and
implied; breach of a covenant of good faith and fair dealing, both express and
implied; promissory estoppel; negligent or intentional infliction of emotional
distress; negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; and conversion;
(d) any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, the Fair Labor Standards Act, the
Employee Retirement Income Security Act of 1974, and The Worker Adjustment and
Retraining Notification Act;
(e) any and all claims for violation of the federal, or any state, constitution;
(f) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination; and
(g) any and all claims for attorneys’ fees and costs.
Notwithstanding anything to the contrary in this Section 4 the foregoing Release
does not impair, release, or otherwise modify (A) any obligation of the Company
to Executive pursuant to any rights to the severance and other benefits payable
under the Change in Control Agreement; or (B) rights to indemnification pursuant
to section 4.5 of the Employment Agreement; or (C) rights to enforce this
Agreement; or (D) rights to any vested Long Term Incentives under section 3.4 of
the Employment Agreement in accordance with governing award agreement and plan.
Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released.
5. Acknowledgment of Waiver of Claims under ADEA. Executive acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”) and that this waiver and release is knowing and
voluntary. Executive and the Company agree that this waiver and release does not
apply to any rights or claims that may arise under the ADEA after the Effective
Date of this Agreement.  Executive acknowledges that the consideration given for
this waiver and release Agreement is in addition to anything of value to which
Executive was already entitled.  Executive further acknowledges that he has been
advised by this writing that (a) he should consult with an attorney prior to
executing this Agreement; (b) he has at least twenty-one (21) days within which
to consider this Agreement; (c) he has seven (7) days following the execution of
this Agreement by the parties to

--------------------------------------------------------------------------------

revoke the Agreement; (d) this Agreement shall not be effective until the
revocation period has expired; and (e) nothing in this Agreement prevents or
precludes Executive from challenging or seeking a determination in good faith of
the validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties or costs for doing so, unless specifically authorized by
federal law. Any revocation should be in writing and delivered to [HR Contact
Name] at the Company by close of business on the seventh day from the date that
Executive signs this Agreement.
6. No Pending or Future Lawsuits. Executive represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any other person or entity referred to herein.
Executive also represents that he does not intend to bring any claims on his own
behalf or on behalf of any other person or entity against the Company or any
other person or entity referred to herein.
7. Application for Employment. Executive understands and agrees that, as a
condition of this Agreement, he shall not be entitled to any employment with the
Company, its subsidiaries, or any successor, and he hereby waives any right, or
alleged right, of employment or re-employment with the Company.
8. No Cooperation. Executive agrees that he will not counsel or assist any
attorneys or their clients in the presentation or prosecution of any disputes,
differences, grievances, claims, charges, or complaints by any third party
against the Company and/or any officer, director, employee, agent,
representative, shareholder or attorney of the Company, unless under a subpoena
or other court order to do so.
9. Cooperation with Company. Executive agrees to cooperate, at the request of
the Company, in the defense and/or prosecution of any charges, claims,
investigations (internal or external), administrative proceedings and/or
lawsuits relating to matters occurring during or relating to Executive’s period
of employment about which Executive may have relevant information. Executive
shall further reasonably cooperate with regard to the transition of Executive’s
job duties and business relationships. Executive agrees to respond to reasonable
requests for information from the Company in a timely manner.
10. No Admission of Liability. No action taken by the Company, either previously
or in connection with this Agreement shall be deemed or construed to be (a) an
admission of the truth or falsity of any claims heretofore made or (b) an
acknowledgment or admission by the Company of any fault or liability whatsoever
to the Executive or to any third party.
11. Costs. The Parties shall each bear their own costs, expert fees, attorneys’
fees and other fees incurred in connection with this Agreement.
12. Authority. Executive represents and warrants that he has the capacity to act
on his own behalf and on behalf of all who might claim through him to bind them
to the terms and conditions of this Agreement.
13. No Representations. Executive represents that he has had the opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the

--------------------------------------------------------------------------------

provisions of this Agreement.  Neither party has relied upon any representations
or statements made by the other party hereto which are not specifically set
forth in this Agreement.
14. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.
15. Entire Agreement. This Agreement, along with the Confidentiality Agreement,
and Executive’s written equity compensation agreements with the Company,
represents the entire agreement and understanding between the Company and
Executive concerning Executive’s separation from the Company.
16. No Oral Modification. This Agreement may only be amended in writing signed
by Executive and a duly authorized officer of the Company (other than
Executive).
17. Governing Law. This Agreement shall be governed by the internal substantive
laws, but not the choice of law rules, of the State of New York.
18. Effective Date. Each Party has seven (7) days after that Party signs this
Agreement to revoke it. This Agreement will become effective on the eighth (8th)
day after Executive signed this Agreement, so long as it has been signed by both
Parties.
19. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.
20. Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing all claims. The Parties acknowledge
that:
 
(a)
They have read this Agreement;
        (b) They have had the opportunity of being represented in the
preparation, negotiation, and execution of this Agreement by legal counsel of
their own choice or that they have voluntarily declined to seek such counsel;  
   
 
(c)
They understand the terms and consequences of this Agreement and of the releases
it contains;
     
 
(d)
They are fully aware of the legal and binding effect of this Agreement.

 
[Remainder of page intentionally left blank. Signature page follows.]
 
 

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.


[Company Name]


Dated:  [MONTH], 20___


By: ________________________


[Name], an individual


Dated:  [MONTH], 20___
By: ________________________
[ ]
 

--------------------------------------------------------------------------------